DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/21/2021 has been entered.

	Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of the current amendments. Thus, a new rejection follows below.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lowe et al. (hereinafter Lowe) US 2011/0053289 in view of Anderson et al. (hereinafter Anderson) US 2005/0250199 and Kamen et al. (hereinafter Kamen) US 2013/0336814.
Regarding Claim 1, Lowe disclose a system for processing a biological sample comprising: a cartridge platform (meter 400) receiving a cartridge (assay device 500) that includes composite 501 that defines a microfluidic network 508, wherein the cartridge platform comprises an access region configured to align with the fluidic pathway as shown in at least FIG. 2.
Lowe does not explicitly disclose a valve actuation subsystem.
Anderson discloses a diagnostic device comprising: an actuation substrate (deflectable diaphragm/membrane as discussed in at least paragraph 125) having an array of active regions, as discussed in at least paragraphs 152 and 176-177. 
It would have been obvious to one of ordinary skill in the art to modify Lowe with the valve structure of Anderson in order to create a fluid connection between the reaction chamber and fluid channel thereby allowing for introduction of the sample into the reaction chamber and providing control of the fluidic circuit. 
Lowe in view of Anderson does not explicitly disclose a pin including first end, second end opposite the first end and a slotted opening disposed along the length of the pin on an exterior.
Kamen discloses a valve actuation subsystem comprising: a pin (one or more pins and a plunger) comprising: a first end; a second end opposite the first end as discussed in at least paragraphs 173-174; and an actuation substrate (housing, door and lever handle) translatable along an actuation axis between first and second substrate positions, wherein the actuation substrate comprises an array of active regions (bumper/cutout) comprising a first and second active region as discussed in at least paragraphs 159, 173-175 and 201.
As interpreted by the examiner, the pin of Kamen implicitly discloses a slotted opening disposed along a length of the pin on an exterior surface of the pin between the first and the second end in order to receive the hook latch. Therefore, the pin of Kamen implicitly discloses a slotted opening disposed along a length of the pin on an exterior surface.
It would have been obvious to one of ordinary skill in the art to modify Lowe in view of Anderson with a valve actuation system as taught by Kamen in order to provide a translation means that allows for precise control of the fluidic pathway.
As to (…configured to engage the pin through the slotted opening to move the pin through the access region along a displacement axis, the displacement axis extending through the first end, the second end, and the access region; and…configured to engage the pin through the slotted opening to move the pin out of the access region.), the device disclosed by Lowe in view of Anderson and Kamen is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Lowe in view of Anderson and Kamen is capable of providing the operating conditions as listed. See MPEP § 2114.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 2, Kamen teaches that it was known in the art to provide a spring to contact pins as discussed in at least paragraphs 174, 601, 716, 718 and 767.
Regarding Claims 3 and 5, Lowe as modified does not explicitly disclose the orientation of the actuation spring as claimed.
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to mount the spring proximal an inferior end of the pin or to a superior end of the spring, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation (compression of the spring transmits the pin away from the access region) with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claims 4 and 6, Anderson discloses a functionally equivalent protrusion and groove. Anderson teaches the use of a diaphragm such that when it is deflected, a gap (groove/protrusion) forms between the first and second planar members. The deflection of the diaphragm valve may be carried out by a variety of methods including, e.g., application of a vacuum, electromagnetic and/or piezoelectric actuators coupled to the diaphragm valve as discussed in at least paragraph 125.
Additionally, absent unexpected results, it would have been obvious to one having ordinary skill in the art to arrange the actuation substrate in relation to the slotted opening as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding Claims 7 and 10, Kamen wherein the slotted opening contains a pin protrusion energetically coupled to a spring as discussed in at least paragraphs 173-175, 601, 716, 718 and 767. 
As to (…that biases the pin along the displacement axis, wherein the pin protrusion is disposed relative to the actuation axis so as to be accessible by one of the first and the second substrate features active regions as the actuation substrate is translated along the actuation axis through the slotted opening.), the device disclosed by Lowe in view of Anderson and Kamen is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Lowe in view of Anderson and Kamen is capable of providing the operating conditions as listed. See MPEP § 2114.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claims 8 and 9, Lowe as modified does not explicitly disclose the orientation of the pin protrusion as claimed.
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to arrange the pin protrusion as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 11, Kamen discloses a substrate actuator (lever handle) as discussed in at least paragraphs 159 and 173-175 configured to transmit the actuation substrate along the actuation axis between the first substrate position and the second substrate position along the actuation axis. 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does (actuation and/or displacement) or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claims 12-15, Lowe as modified does not explicitly disclose the orientation of the actuation substrate, actuation axis and active regions as claimed.
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to arrange the actuation substrate, actuation axis and active regions as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Additionally, the device disclosed by Lowe in view of Anderson and Kamen is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Lowe in view of Anderson and Kamen is capable of providing the operating conditions as listed. See MPEP § 2114.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796